                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5: l 8-CT-03199-M


 JERMAL BACOTE,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )
           V.                                        )                   ORDER
                                                     )
 SERGEANT DILLARD, et al.,                           )
                                                     )
                          Defendants.                )



       This cause is before the court for consideration of plaintiff's motions for summary

judgment [D.E. 44, 53], plaintiffs motion for default judgment [D.E. 52], and defendants' motion

for summary judgment [D.E. 47].        These motions are ripe for review.

                                        Statement of the Case:

       On August 2, 2018, Jermal Bacote ("plaintiff'), a state inmate proceeding pro se and

without prepayment of fees, filed this complaint under 42 U.S.C. § 1983.       See [D.E. 1, 2, 7].

       Plaintiff generally alleges that, at the Central Prison Emergency Room ("ER") on February

7, 2017, Sergeant Dillard ("Dillard"), Correctional Officer Hale ("Hale"), and Correctional Officer

Copeland ("Copeland"), violated plaintiff's constitutional rights when they kicked and punched

him while he was in full restraints, resulting in injuries to his neck, back, shoulder, nose, and face.

See Compl. [D.E. 1] at 3- 7.     Plaintiff seeks compensatory and punitive damages. Id. at 8.

       On February 20, 2019, the court conducted its initial review under 28 U.S.C. § 1915 and

allowed the action to proceed.     Order [D.E. 9].




            Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 1 of 9
        On April 29, 2019, Dillard and Hale filed Waivers of Service [D.E. 13]. 1 After an

extension of time, Order [D.E. 17], the remaining defendants, Dillard and Hale (collectively,

"defendants"), timely filed their answer on July 24, 2019, see [D.E. 22].

        On August 8, 2019, the court appointed North Carolina Prisoner Legal Services, Inc.

("NCPLS") for the limited purpose of assisting plaintiff with discovery. See Order [D.E. 26].

        On September 12, 2019, the court set the deadline for completion of discovery as February

10, 2020, and the deadline for filing dispositive motions as March 10, 2020. Order [D.E. 27].

        On January 8, 2020, this case was reassigned to the undersigned judge via a text order.

        On January 15, 2020, defendants filed a consent motion seeking an extension of the

deadlines. Mot. [D.E. 35]. On January 16, 2020, the court granted the motion, setting an April

10, 2020, discovery deadline, and a May 11, 2020, dispositive motion deadline. Order [D.E. 36].

        On March 24, 2020, pursuant to Standing Order 20-SO-1, plaintiff filed through NCPLS

counsel a response that NCPLS would not provide further representation. See [D.E. 37].

        On May 6, 2020, plaintiff moved prose to extend the motions deadline. Mot. [D.E. 38].

The court granted the motion, setting a new motions deadline of June 11, 2020. Order [D.E. 39].

        On June 10, 2020, defendants moved to extend the motions deadline. Mot. [D.E. 40].

The court granted the motion, setting a new motions deadline of August I 0, 2020. Order [D .E. 41].

        On July 16, 2020, plaintiff filed a motion for summary judgment. Mot. [D.E. 44].

        On August 5, 2020, defendants filed a motion for an extension of time to file dispositive

motions and a motion for an extension of time to file a response to plaintiffs pending motion for


1
  Because defendant Copeland was longer an employee of North Carolina Department of Public Safety ("DPS"), an
executed waiver could not be obtained for him. [D.E. 14]. Summons as to Copeland twice were issued and returned
unexecuted. See [D.E. 15, 18, 20, 24]. The court then dismissed the claims against Copland without prejudice for
failure to complete service. Order [D.E. 30].
                                                         2




            Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 2 of 9
summary judgment. Mot. [D.E. 45]. Also on that date, the court granted defendants' motion,

setting both the dispositive motions and response deadline as October 9, 2020. Order [D.E. 46].

         On October 9, 2020, defendants filed a motion for summary judgment, Mot. [D.E. 47], a

memorandum in support, [D.E. 48], a statement of material facts, [D.E. 49], and an appendix to

the statement of material facts [D.E. 50].

         Pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam), the court

notified plaintiff about the motion for summary judgment, the consequences of failing to respond,

and the response deadline [D.E. 51].

         On October 19, 2020, plaintiff filed a motion for entry of default. 2                 Mot. [D.E. 52).

         On October 30, 2020, plaintiff filed a motion for summary judgment, Mot. [D.E. 53), a

memorandum in support, [D.E. 54), a declaration, [D.E. 55), opposition to defendants' statement

of material facts [D.E. 56), and an appendix [D.E. 57).

                                                 Statement of Facts:

         The facts are substantially disputed.           Plaintiff alleges that, while he was in full restraints

at the Central Prison ER: Dillard closed the curtain to his ER bed; Dillard, Copeland, and Hale

"formed a line in front of [him]"; Dillard punched him in the face and Copeland and Hale punched

him; Dillard, Copeland, and Hale pushed him off the bed and then kicked him "in the face, head,

back, chest while also punching [plaintiff] all over [his] body"; and that Dillard, Hale, and

Copeland picked him up and "placed [him] back on the bed and left [him] with another officer."



2
   An entry of default shall be made when "a party against whom a judgment for affirmative relief is sought has failed
 to plead or otherwise defend." Fed . R. Civ. P. 55(a). In support of this motion, plaintiff argues that defendants failed
 to file a response in opposition to plaintiffs motion for summary judgment by the response deadline of October 9 ,
2020. Mot. [D.E. 52) at I. Plaintiff simply is incorrect. See Defs.' Mem. [D.E. 48) at 1 (entitled "defendants'
m emorandum of law (i) in support of their motion for summary judgment and (ii) in opposition to plaintiff's motion
for summary judgment' (emphasis added)). Accordingly, the court DENIES this motion [D.E . 52).
                                                            3




              Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 3 of 9
Compl. [D.E. 1] at 6.        Plaintiff asserts he suffered: scars on his wrist due to the cuffs; a "busted

nose" that was knocked out of line; a swollen face; injuries to his shoulder; and nerve injuries in

his back and neck.         Id. at 5- 7.    Plaintiff further alleges that: he was taken to a hospital for x-

rays; he was not provided "anything for pain"; and that, he submitted sick-call requests "due to

being in extreme pain yet they refuse to treat me or even acknowledge my sick calls." Id. at 7.

         Defendants, by contrast, state: On February 7, 2017, at approximately 12:45 a.m., after a

different altercation for which plaintiff required medical attention, plaintiff was escorted by

defendant Dillard to bed #6 in the urgent care unit at Central Prison. 3                    Defs.' Stmt. Mat. Facts

[D.E. 49] at ,Ml5---{>. The parties disagree as to the circumstances of defendant Hale's arrival and

whether plaintiff attempted to kick Dillard.4 See id. at ,r,r7-l 0.              A scuffle ensued, but the parties


3 Plaintiff declares that: on February 6, 2017, "after an altercation on Unit-3 Death Row, [he] was handcuffed behind
[his] back by Sgt. Bobby Pruitt ... helped to [his] feet and escorted off the unit ... to Central Prison Urgent Care";
plaintiff "was placed in a holding cell by the X-ray area"; plaintiff had been sprayed with pepper spray but had not
been decontaminated; Sgt. Pruitt placed plaintiff"in full restraints with the black box behind [his] back and leg chains
where I posed no threat to anyone in full waist chains [sic]"; plaintiff then was "moved to from the emergency side to
the x-ray side" an area that was "heavily guarded with about ten (10) officers"; and "L.T. S. Milland walked to the
entrance of the x-ray area and nodded his head to the officers who were standing guard at the holding cell [and] with
that signal[,] [plaintiff] was then escorted back to the emergency (ER) side to the last stall." Pl. 's Deel. [D.E. 55] at
,n]2-4. Defendant Dillard declares: "On February 7, 20 17, at approximately 12:45 a.m., another officer and I escorted
the Plaintiff to bed #6 in the urgent care unit ofCentral Prison. He needed to be assisted by a nurse after an altercation
with another offender." Defs.' App., Ex. 1, Declaration of James Dillard ("Dillard Deel.") [D.E. 50-1] at ,i4.
Publicly available information reflects that, on February 6, 2017, plaintiff was cited for various prison disciplinary
infractions including weapon possession, assault staff with a weapon, and substance possession, and that, on February
7, 2017, plaintiff was cited for an Attempted Class A Offense. See N.C. Dep't of Pub. Safety, Offender Pub. Info.
https://webapps.doc.state.nc.us/opi/viewoffenderinfractions.do?method=view&offender1D=0796623&listpage= l&li
sturl=pagelistoffendersearchresults&searchOffenderld=0796623&searchDOBRange=0&obscure=Y (Feh. 25, 2021).

4
  Plaintiff declares: Hale, Dillard, and Copeland were already waiting in the "stall" when plaintiff arrived; as he sat
on the bed, "the officers lined up and stepped forward making a tight wall"; Dillard took his right hand and pulled the
curtain closed as plaintiff sat in full restraints. Pl.'s Deel. [D.E. 55] at ,i,is- 7. Defendant Hale declares that: "On
February 7, 2017, I was dispatched to bed #6 in the urgent care unit of Central Prison where the Plaintiff was located.
I understood that the Plaintiff needed to be assessed by a nurse after an altercation with another offender"; and that,
as Hale approached, plaintiff was seated on the bed, and Hale observed plaintiff attempt to kick Dillard. Defs.' App.,
Ex. 2, Declaration of Nicholas Hale ("Hale Deel.") [D.E. 50-6) at ,i,i 2-3. Dillard declares: "While the Plaintiff was
in the bed, he attempted to kick me, but he did not make contact with me." Dillard Deel. [D.E. 50- I] at ,is. In his
opposition to defendants' statement of material facts, plaintiff appears to dispute his ability to kick, stating that,
because plaintiff was in full restraints with leg chains, he was prevented from raising one foot without the other foot
also being raised. See Pl.'s Opp'n to Defs.' Stmt. Of Facts [D.E. 56) at ,i1.
                                                            4




              Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 4 of 9
disagree as to the nature of the altercation and whether plaintiff "fell to the floor with defendants"

or was pushed to the floor by the defendants. 5 See id. at ,i,r11-12.                 The parties also disagree how

officers took control of plaintiff.6          See id. at ,rip 3- 15.      The parties further disagree if plaintiff

was given an order to stop resisting, and whether Dillard applied a bent wrist technique to

plaintiffs wrist. 7      See id. at iM!16-18.        Plaintiff then was returned to the bed. 8 Id. at ,J,119- 20.

A nurse completed an assessment of plaintiff. 9                  Id. at ,121. Plaintiff then was transported to an



5 Plaintiff declares that, while he was fully restrained, Dillard, Copeland, and Hale "began to beat [him], punching
[him] repeatedly in the face and body area to which [he] was pushed to the floor [sic]" and "kicked [him] in the face,
shoulder, and body area repeatedly." Pl. 's Deel. [D.E. 55] at ,i,i8- 9. Hale declares plaintiff lunged at Hale and that
plaintiff, Hale, and Dillard all "fell to the floor together." Hale Deel. [D.E. 50-6] at ,i,i4- 5; accord Dillard Deel. [D.E.
50-1] at ,i,i6-7. Plaintiff, by contrast, states that, "plaintiff didn't fall to the floor with defendants. Plaintiff was
knocked to the floor from the beating from defendants [sic]." Pl. 's Opp'n to Defs.' Stmt. Of Facts [D.E. 56] at ,i2.

6
  Hale and Dillard declare that Hale took control of plaintiffs right arm, Dillard took control of plaintiffs upper body,
a third officer took control of plaintiffs left arm, and a fourth officer took control of the handcuffs on plaintiffs wrist.
Hale Deel. [D.E. 50-6] at ii,]6-8; Dillard Deel. [D.E. 50-1] at ,i,i&- 10. Plaintiff: "refutes" that officers took control of
his arms; states, "plaintiff was in full restraints, in handcuffs locked in a black box behind his back"; and asserts he
wasn't handcuffed in the front because "any use of force done on offender the offender will automatically be
handcuffed in back locked in black box [sic]. Pl.'s Opp'n to Defs.' Stmt. OfFacts [D.E. 56] at ii,]3-4.

7
  Dillard and Hale declare that: Dillard ordered plaintiff to stop resisting but he continued to resist; Dillard then applied
a bent wrist technique on plaintiff and plaintiff complied with the order to stop resisting; Hale and another officer then
brought plaintiff "back to his feet and placed him back on the bed without incident"; and, once plaintiff "was placed
back on his bed, he no longer posed a threat to [Dillard] or the other officers, and all force was ceased." Dillard Deel.
[D.E. 50-1] at ii,]11- 15; Hale Deel. [D.E. 50-6] at ,i,9- 13. Without elaboration, plaintiff "refutes" defendants'
statement that Dillard ordered him to stop resisting, but he continued to resist. Pl. 's Opp'n to Defs.' Stmt. Of Facts
[D.E. 56] at ,is. Plaintiff also "refutes" that Dillard applied the bent wrist technique, asserting that it is "impossible
to use bent wrist technique" when offenders are handcuffed and locked in a black box behind their backs. Id. at ,i6.

8 Without elaboration, plaintiff"refutes" these statements. See Pl.'s Opp'n to Defs.' Stmt. Of Facts [D.E. 56] at ,i7.
Plaintiff declares he was "picked up and placed back on the bed still in fuIJ restraints." Pl.'s Deel. [D.E. 55] at ,i9.

9
  Without elaboration, plaintiff "refutes" this statement. Pl.'s Opp'n to Defs.' Stmt. Of Facts [D.E. 56] at ,i7.
Plaintiff declares: "I was assaulted while still covered with OC pepper spray and hours passed before I was finally
cleaned up to have photos taken and seen by a nurse with my attackers gone." Pl.'s Deel. [D.E. 55] at ,ilO. The
record reflects a Feb. 7, 20 17, Central Prison clinical encounter at 12:55 a.m. See Pl.'s App. [D.E. 57-1] at 15 (note
by Uchechukwu Okam, RN, stating: "patient was seen at the urgent following an altercation with custody, patient
arrived with bruises to the forehead and dry blood to nostrils deformed. Patient states headache and blurred vision.
Denies any loss ofconsciousness. Fully alert and oriented. Able to ambulate with a steady gait. Bleeding controlled.");
id. at 16 (note by Mohammed Kahn, MD, stating: plaintiff"is brought from unit after involvement with fighting other
inmates and officers. He complains of headache and blurred vision. Denies any loss of consciousness. On examination
Deformed nasal bridge with bleeding which has stopped. Ecchymosis all over . .. extremities range of motion intact .
      Assessment and plan: Altercation, headache rule out head injury plan-send to Wake Med emergency room.").
                                                             5




              Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 5 of 9
outside Hospital. 10 The parties disagree whether defendants or other officers closed the curtain

around plaintiff's bed and "attacked" plaintiff. 11 See id. at ,i,i22-23. The parties also disagree

whether defendants' use of force was appropriate or excessive, 12 and whether defendants' use of

force complied with DPS policies and procedures, 13 and whether plaintiff had prior conflicts with

the defendants. 14 See id. at fl24-33.


10
   Plaintiff declares: "my injuries I sustained were so severe that I had to be transported to outside hospital (Rex
Hospital)." Pl. 's Deel. [D.E. 55] at ,i 11. A Feb. 7, 2017, Rex Hospital ER report at 4:36 a.m. notes: chief complaint
of head pain; history of present injury, " the patient purportedly assaulted a prison guard, when other prison guards
arrived to control the patient, he sustained injury to his head. He had no [loss of consciousness]. He reports pain in
the left side of his head and neck. He denies paresthesia or weakness. He has no nausea. He is ambulatory without
difficulty"; vitals taken at 3: 13 a.m. and 4:51 a.m.; review of systems noting, inter alia, no chest pain but positive for
skin injury; physical examination noting, inter alia, no acute distress, conversing comfortably, normal work of
breathing, normal range of motion in his neck, no midline vertebral tenderness, a non-tender abdomen, wrist abrasions
at site of handcuffs, no gross deformity of extremities; CT scan of plaintiffs head, indicated for "left-side headache
after trauma," with an impression of"a small left frontal scalp hematoma" but otherwise normal CT of the brain. See
Pl.'s Mot. Attach. [D.E. 44-1] at 51-52. The record also reflects a February 7, 2017, clinical encounter at Central
Prison at 6:45 a.m. noting that: plaintiff returned from an outside hospital "after evaluated for altercation, alert and
fully oriented, ambulatory, no visible injury noted. Inmate denies headache or visual changes." Id. at 62.

11
   Compare Comp!. [D.E. 1] at 6 (alleging Dillard closed the ER bed curtain and that Dillard, Hale, and Copeland
then attacked plaintiff), and Pl.' s Opp' n to Defs.' Strnt. Of Facts [D.E. 56] at ,J7 (stating plaintiff "especially" refutes
defendants' statement at ,J23 because "Sgt. Dillard did pull the curtain"), and Pl. 's Deel. [D.E. 55] at ,i7 ("Dillard took
his right hand and pulled the curtain closed as [plaintiff] sat in full restraints"), with Dillard Deel. [D.E. 50-1] at ,i,i17-
18 (declaring: "at no time did I or any other officer attack the Plaintiff," and "at no time did I or any other officer close
the curtain around the Plaintiffs bed."); and Hale Deel. [D.E. 50-6) at ir,]15- 16 (declaring: "at no time did I or any
other officer attack the Plaintiff," and "at no time did I or any other officer close the curtain around the Plaintiffs
bed."); and [D.E. 44-1] at 26 (witness statement from Nurse Okam stating: plaintiff was brought to Urgent Care on
Feb. 7, 2017, at approximately 12:45 a.m. for medical screening; plaintiff was taken to the back treatment room; and
"I did not observe[] or witness any staff assaulting [plaintiff].").

12
   Dillard and Hale both declares that all officers' use of hands-on force "was appropriate under the circumstances,
and not at all excessive, in order to bring plaintiff into compliance with [Dillard's) direct orders and to restore
discipline." Dillard Deel. [D.E. 50-1] at ,J20; accord Hale Deel. [D.E. 50-6] at ,i l 8. Plaintiff "refutes" these
statements "because defendants are not being truthful with this court-plaintiffjust didn't sustain a deformed nose and
bloody fac.e just from a fall to the floor. In fact, the investigation officer stated he didn't know how plaintiff sustained
injuries." Pl. 's Opp'n to Defs.' Stmt. Of Facts [D.E. 56] at i18.

13 Defendants declare they are familiar with DPS Use of Force Policy and Procedures and Central Prison Use of Force,
Standard Operating Procedure, and their actions on Feb. 7, 2017, complied with these policies. Dillard Deel. [D.E.
50-1] at fl24-26; Hale Deel. [D.E. 50-6] at ,i,i22-24. Plaintiff "refutes" these statements, asserting he has shown
that defendants' use of force did not comply with policy. See Pl.'s Opp'n to Defs.' Stmt. Of Facts [D.E. 56) at ,J9.
14
  Hale declares: "I had no confrontations or verbal disagreements with the Plaintiff prior to this incident." Hale
Deel. [D.E. 50-6] at ,J25. Plaintiff, by contrast, states that "plaintiff has had previous verbal confrontation with
defendant Hale in front of kitchen here at central prison [sic]." Pl.'s Opp'n to Defs.' Stmt. Of Facts [D.E. 56] at ,i10.
                                                              6




              Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 6 of 9
                                         Legal Standard:

       Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists, and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986).     The party seeking summary judgment must initially demonstrate the

absence of a genuine issue of material fact or the absence of evidence to support the nonmoving

party's case. Celotex Corp. v. Catrett, 477 U.S. 317,325 (1986). Once the moving party has

met its burden, the nonmoving party may not rest on the allegations or denials in its pleading, see

Anderson, 477 U.S. at 247-48, but "must come forward with specific facts showing that there is a

genuine issue for trial," Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (emphasis and quotation omitted). In making this determination whether a genuine issue

of material fact exists for trial, the court must view the evidence and the inferences drawn

therefrom in the light most favorable to the nonmoving party. See Scott v. Harris, 550 U.S. 372,

3 78 (2007). "When cross-motions for summary judgment are before a court, the court examines

each motion separately, employing the familiar standard under Rule 56 of the Rules of Civil

Procedure." Desmond v. PNGI Charles Town Gaming, L.L.C., 630 F.3d 351,354 (4th Cir. 201 1).

                                           Discussion:

       The Eighth Amendment "prohibits the infliction of 'cruel and unusual punishments' on

those convicted of crimes."    Wilson v. Seiter, 501 U.S. 294, 296-97 (1991) (internal citation

omitted).   An inmate's Eighth Amendment excessive-force claim requires a plaintiff to show that

"the officials act[ed] with a sufficiently culpable state of mind," and that "the alleged wrongdoing

was objectively harmful enough to establish a constitutional violation." Hudson v. McMillian,


                                                 7




            Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 7 of 9
503 U.S. 1, 8 (1992) (quotations and alteration omitted).     "The core judicial inquiry ... [is] not

whether a certain quantum of injury was sustained, but rather whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm."

Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (quotations omitted).          "[T]he 'state of

mind required is wantonness in the infliction of pain."' Brooks v. Johnson, 924 F.3d 104, 112

(4th Cir. 2019) (citation omitted).   Factors for whether an officer acted wantonly include: "(1)

'the need for the application of force'; (2) 'the relationship between the need and the amount of

force that was used '; (3) the extent of any reasonably perceived threat that the application of force

was intended to quell; and (4) 'any efforts made to temper the severity of a forceful response."'

Iko v. Shreve, 535 F.3d 225, 239 (4th Cir. 2008) (noting that the factors outlined in Whitley v.

Albers, 475 U.S. 312, 321 (1986) ("Whitley"), apply "to all allegations of excessive force").

       The court presumes, without deciding, that plaintiff's alleged injuries satisfy the objective

component of an excessive-force claim.        See Iko v. Shreve, 535 F.3d at 238 (noting even a

"minor" injury can be actionable if it "rises above the level of de minimus harm").

       Turning to the "subjective prong" of the Eighth Amendment inquiry, plaintiff declares that

defendants: were waiting for him in the ER "stall"; closed the bed curtain; lined up; and, although

he was fully restrained, deliberately punched and kicked plaintiff repeatedly.        See Pl. 's Deel.

[D.E. 55] at mf5- 9.   Defendants, by contrast, declare that: they did not close the bed curtain or

attack plaintiff; they used force only to bring plaintiff into compliance with lawful orders and

restore discipline; and their use-of-force was not excessive under the circumstances.     See Dillard

Deel. [D.E. 50-1] at mfl 7- 18, 20, 24-26; Hale Deel. [D.E. 50-6] at mfl 5- 16, 18, 22- 24.    These

disparate sworn statements as to defendants' subjective intent cannot be reconciled.


                                                  8




           Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 8 of 9
       After viewing the evidence and the inferences drawn therefrom in the light most favorable

the nonmoving party, see Scott 550 U.S. at 378, issues of material fact preclude entry of summary

judgment for either plaintiff or defendants, see Anderson, 477 U.S. at 247--48.

       Although defendants also contend that qualified immunity insulates them from suit, see

Defs.' Mem. [D.E. 48] at 13- 14, because there are genuine issues of material fact as to whether

defendants' use-of-force violated plaintiffs Eighth Amendment rights, the record precludes a

finding of qualified immunity on summary judgment. See Tolan v. Cotton, 134 S. Ct. 1861,

1865----66 (2014). On a more fully developed record, defendants may reassert this defense.

                                           Conclusion:

       For the reasons discussed above, the court: DENIES plaintiffs motion for entry of default

[D.E. 52]; DENIES defendants' motion for summary judgment [D.E. 47]; and DENIES plaintiffs

motions for summary judgment [D.E. 44, 53]. The court REFERS the case to United States

Magistrate Judge Robert B. Jones, Jr. for a court-hosted settlement conference. Judge Jones will

notify the parties how he wishes to proceed concerning the settlement conference, and the date on

which it will be held. The court also APPOINTS North Carolina Prisoner Legal Services, Inc.

("NCPLS") for the limited purpose of assisting plaintiff in the court-hosted settlement conference.

See Standing Order 20-SO-l at ,rs.

       SO ORDERED, this /S ~ ay of         /flµ-4,-          2021.



                                                                                         -
                                                            RICHARD E. MYERS II
                                                            Chief United States District Judge




                                                9




           Case 5:18-ct-03199-M Document 58 Filed 03/02/21 Page 9 of 9
